                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CARNEICE KATHRINE HALL-                        Case No. 18-cv-01409-MMC
                                         JOHNSON,
                                  8
                                                       Plaintiff,                       ORDER CERTIFYING APPEAL NOT
                                  9                                                     TAKEN IN GOOD FAITH; REVOKING
                                                  v.                                    IN FORMA PAUPERIS STATUS;
                                  10                                                    DIRECTIONS TO CLERK
                                         CITY AND COUNTY OF SAN
                                  11     FRANCISCO, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is a Referral Notice issued to this Court by the United States

                                  15   Court of Appeals for the Ninth Circuit, referring the above-titled matter for the limited

                                  16   purpose of determining whether plaintiff-appellant Carneice Kathrine Hall-Johnson’s

                                  17   (“Hall-Johnson”) in forma pauperis status should continue or be revoked. See 28 U.S.C.

                                  18   § 1915(a)(3) (providing “[a]n appeal may not be taken in forma pauperis if the trial court

                                  19   certifies in writing that it is not taken in good faith”); Coppedge v. United States, 369 U.S.

                                  20   438, 445 (1962) (holding “‘good faith’ . . . must be judged by an objective standard”;

                                  21   noting “good faith” is demonstrated when appellant seeks review of “any issue not

                                  22   frivolous”). Having reviewed the file and considered the matter, the Court rules as

                                  23   follows.

                                  24          Plaintiff appeals the Court’s order, filed September 18, 2018, by which the Court

                                  25   adopted Magistrate Judge Laurel Beeler’s Report and Recommendation (“Report and

                                  26   Recommendation”) in its entirety and, consequently, granted defendants’ motion to

                                  27   dismiss and dismissed Hall-Johnson’s Third Amended Complaint (“TAC”) without further

                                  28   leave to amend and with prejudice.
                                  1           As set forth in detail in the above-referenced Report and Recommendation, “all of

                                  2    [Hall-Johnson’s] claims were time barred (to the extent they were cognizable claims to

                                  3    begin with)[.]” (See Report and Recommendation at 14:1.)1

                                  4           Under such circumstances, any appeal of the above-referenced order would lack

                                  5    an arguable basis in law or fact, and, consequently, would not seek review of a non-

                                  6    frivolous issue. See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (holding appeal is

                                  7    “frivolous” where “none of the legal points are arguable on the merits” (alterations

                                  8    omitted)).

                                  9           Accordingly, Hall-Johnson’s in forma pauperis status is hereby REVOKED.

                                  10          The Clerk shall serve a copy of this order on the United States Court of Appeals

                                  11   for the Ninth Circuit.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: October 12, 2018
                                                                                               MAXINE M. CHESNEY
                                  15                                                           United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                              1
                                  27           The TAC comprised thirteen Claims for Relief, eleven of which were clearly time
                                       barred and neither of the remaining two provided Hall-Johnson a cognizable cause of
                                  28   action.

                                                                                    2
